United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3188
                                    ___________

Betty J. Lee,                            *
                                         *
                Appellant,               *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Arkansas.
Cingular Wireless, LLC,                  *
originally sued as Cingular              *      [UNPUBLISHED]
Wireless, Inc.                           *
                                         *
                Appellee.                *
                                    ___________

                              Submitted: April 1, 2004

                                   Filed: April 8, 2004
                                    ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Betty J. Lee (Lee) appeals the district court’s1 adverse grant of summary
judgment in her action under the Americans with Disabilities Act, 42 U.S.C. § 12112
et seq. and state law. After careful de novo review of the record, see Darby v. Bratch,
287 F.3d 673, 678 (8th Cir. 2002), we agree with the district court that Lee failed to


      1
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas.
show a prima facie case of discrimination, see Greer v. Emerson Elec. Co., 185 F.3d
917, 921 (8th Cir. 1999). Further, Lee’s claim that she was denied a promotion is
raised for the first time on appeal, see Taylor v. S.W. Bell Tel. Co., 251 F.3d 735, 740
(8th Cir. 2001) (declining to consider issue raised for first time on appeal), and Lee’s
challenge to the effectiveness of her counsel is not a basis to overturn the court’s
judgment, see Glick v. Henderson, 855 F.2d 536, 541 (8th Cir. 1988) (no
constitutional right to effective assistance of counsel in civil case). Finally, we find
no abuse of discretion in the district court’s decision to dismiss without prejudice
Lee’s state-law claims. See Labickas v. Ark. State Univ., 78 F.3d 333, 334-35 (8th
Cir.) (per curiam), cert. denied, 519 U.S. 968 (1996).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-